IN THE COURT OF APPEALS OF NORTH CAROLINA

                                No. COA18-1308

                               Filed: 4 August 2020

Wake County, No. 18 CVS 3241

SHEARON FARMS TOWNHOME OWNERS ASSOCIATION II, INC., Plaintiff,

             v.

SHEARON FARMS DEVELOPMENT, LLC; DAN RYAN BUILDERS–NORTH
CAROLINA, LLC; ABBINGTON HEIGHTS, LLC; JELD-WEN, INC., and JELD-
WEN HOLDING, INC., Defendants.

DAN RYAN BUILDERS–NORTH               CAROLINA,       LLC,   Defendant/Third-Party
Plaintiff,
           v.

JP&M ENTERPRISE, INC.; JP&M ENTERPRISE, INC. d/b/a ACE VINYL SIDING;
ALPHA OMEGA CONSTRUCTION GROUP OF RALEIGH, INC.; ALPHA OMEGA
CONSTRUCTION GROUP OF RALEIGH, INC. d/b/a ALPHA OMEGA CONST.
GROUP OF RALEIGH; BMC EAST, LLC; BMC EAST, LLC d/b/a BMC; BMC EAST,
LLC f/k/a STOCK BUILDING SUPPLY, LLC d/b/a STOCK BUILDING SUPPLY;
BRINLEY’S GRADING SERVICE, INC.; BRINLEY’S GRADING SERVICE, INC.
d/b/a BRINLEY’S GRADING SERVICE; GMA SUPPLY INC.; GMA SUPPLY INC.
f/k/a GMA SUPPLY LLC d/b/a GMA SUPPLY; LOCKLEAR ROOFING INC.;
LOCKLEAR INC.; LOCKLEAR ROOFING INC. d/b/a LOCKLEAR ROOFING;
LOCKLEAR INC. d/b/a LOCKLEAR ROOFING; TAYLOR’S LANDSCAPING, INC.;
TAYLOR’S LANDSCAPING, INC. d/b/a TAYLOR’S LANDSCAPING INC., Third-
Party Defendants.

        Appeal by plaintiff from order entered 24 September 2018 by Judge Allen

Baddour in Wake County Superior Court. Heard in the Court of Appeals 7 August

2019.


        Jordan Price Wall Gray Jones & Carlton PLLC, by Brian S. Edlin and H.
        Weldon Jones, III, for plaintiff-appellant.
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                  Opinion of the Court



      Shumaker, Loop & Kendrick, LLP, by Frederick M. Thurman, Jr. and William
      H. Sturges, and The Sieving Law Firm, A.P.C., by Richard N. Sieving, for
      defendant-appellee JELD-WEN, Inc.


      DIETZ, Judge.


      Plaintiff Shearon Farms Townhome Owners Association II, Inc. is a

homeowners’ association in Wake County. In early 2018, some members of the

association noticed that the siding of their homes was warped and distorted and

looked as if it were melting.

      After investigating the damage, the association brought tort and warranty

claims against JELD-WEN, Inc., a window manufacturer, alleging that the damage

was the result of defective windows installed in the townhomes. The trial court

dismissed the association’s claims against JELD-WEN after concluding that the

association lacked standing to bring those claims either on its own behalf or on behalf

of its members.

      We affirm the dismissal for lack of standing. As explained below, this action

seeks monetary recovery for damage to the exterior surfaces of townhomes owned by

individual members of the association. Under settled standing precedent, those

claims for individual money damages cannot be pursued by a homeowners’

association under theories of associational standing.

      Moreover, although the organizational declaration for the association obligates

it to maintain and repair the exterior siding of those townhomes, that contractual

                                         -2-
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                       Opinion of the Court



obligation applies only to upkeep resulting from “normal usage and weathering.” The

declaration expressly excludes maintenance or repair resulting from the sort of

unexpected damage alleged in this complaint.

       Accordingly, the trial court properly determined that the association lacked

standing to pursue the claims alleged against JELD-WEN because it had neither

associational standing nor individual standing sufficient to confer a justiciable stake

in the controversy. We therefore affirm the trial court’s order.

                              Facts and Procedural History

       Shearon Farms Townhome Owners Association II, Inc.1 is a non-profit

homeowners’ association incorporated in North Carolina. The association’s members

own townhomes in a community known as “Shearon Farms Townhomes II” within

the Shearon Farms neighborhood in Wake County.

       In early 2018, several townhome owners in the neighborhood reported to the

association that the exterior siding on their townhomes was severely damaged, as if

it had melted. The association investigated and determined that this damage was

“due to abnormal reflections of extremely high heat from the windows on townhome

units.” In May 2018, Shearon Farms filed this action against various parties involved

in the construction of the townhomes and against JELD-WEN, Inc., the manufacturer

of the windows installed in the townhomes.


       1  For ease of reference, we refer to Plaintiff Shearon Farms Townhome Owners Association II,
Inc. as “Shearon Farms.”

                                               -3-
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                   Opinion of the Court



      JELD-WEN moved to dismiss the claims against it for lack of standing. After

a hearing, the trial court granted the motion, finding a “lack of standing to pursue

claims against Defendant JELD-WEN, INC. because Plaintiff is not legally entitled

to assert claims pertaining to the windows and because the Plaintiff is not legally

entitled to assert claims for warped, distorted, or melted siding.” Shearon Farms

timely appealed.

                                       Analysis

 I.   Appealability

      Before we address the merits of this appeal, we must address a challenge to

this Court’s jurisdiction. Shearon Farms concedes that the challenged order is not a

final judgment because the order dismissed its claims against JELD-WEN but not its

claims against the other defendants named in the action. See Pratt v. Staton, 147

N.C. App. 771, 772–73, 556 S.E.2d 621, 623 (2001).

      “Ordinarily, this Court hears appeals only after entry of a final judgment that

leaves nothing further to be done in the trial court.” Crite v. Bussey, 239 N.C. App.

19, 20, 767 S.E.2d 434, 435 (2015). “The reason for this rule is to prevent fragmentary,

premature and unnecessary appeals by permitting the trial court to bring the case to

final judgment before it is presented to the appellate courts.” Larsen v. Black

Diamond French Truffles, Inc., 241 N.C. App. 74, 76, 772 S.E.2d 93, 95 (2015).




                                          -4-
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                   Opinion of the Court



      There is a statutory exception to this general rule when an interlocutory order

deprives the appellant of a substantial right which would be jeopardized absent

immediate appellate review. Jeffreys v. Raleigh Oaks Joint Venture, 115 N.C. App.

377, 379, 444 S.E.2d 252, 253 (1994); N.C. Gen. Stat §§ 1-277(a), 7A-27(b). Shearon

Farms argues that the challenged order is immediately appealable under this

“substantial rights doctrine” because there is a risk of inconsistent verdicts.

      The inconsistent verdicts doctrine is a subset of the substantial rights doctrine

and one that is often misunderstood. In general, there is no right to have all related

claims decided in one proceeding. J & B Slurry Seal Co. v. Mid-South Aviation, Inc.,

88 N.C. App. 1, 7, 362 S.E.2d 812, 816 (1987). Thus, the risk that a litigant may be

forced to endure two trials, rather than one, does not by itself implicate a substantial

right, even if those separate trials involve related issues or stem from the same

underlying event.

      But things are different when there is a risk of “inconsistent verdicts,” meaning

“a risk that different fact-finders would reach irreconcilable results when examining

the same factual issues a second time.” Denney v. Wardson Constr., Inc., 264 N.C.

App. 15, 19, 824 S.E.2d 436, 439 (2019). Importantly, not all claims involving the

“same factual issues” create a risk of irreconcilable results when tried separately. For

example, a fact may be relevant to two separate claims for two different reasons. In

that circumstance, there is no substantial right to have those fact issues decided



                                          -5-
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                   Opinion of the Court



together. See, e.g., Hamilton v. Mortg. Info. Servs., Inc., 212 N.C. App. 73, 83–84, 711

S.E.2d 185, 192–93 (2011). But when the same fact is determinative of the same issue

in multiple claims, there is a substantial right to have those factual issues determined

by the same jury to avoid the risk that two juries decide that fact differently, leading

to two judgments from the same initial lawsuit with incompatible outcomes.

Davidson v. Knauff Ins. Agency, Inc., 93 N.C. App. 20, 25–26, 376 S.E.2d 488, 491–92

(1989).

      Here, Shearon Farms brought claims against both JELD-WEN and a group of

defendants involved in the construction of the townhomes. Many of the claims against

the construction defendants are unrelated to JELD-WEN’s windows. But some of the

claims have overlapping factual allegations. Specifically, at least some claims against

both sets of defendants involve questions of whether the windows are defective and

caused the alleged damage to the siding of neighboring homes. The resolution of those

fact questions is potentially determinative of both the claims against JELD-WEN and

certain claims against other defendants that are still pending in the trial court. Thus,

we agree with Shearon Farms that it has met its burden to show that there is a risk

of inconsistent verdicts. Accordingly, we hold that the challenged order affects a

substantial right and is immediately appealable.

II.   Standing

      Shearon Farms challenges the trial court’s grant of a motion to dismiss for lack



                                          -6-
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                   Opinion of the Court



of standing. After reviewing the complaint and the recorded declaration attached to

it, the trial court concluded as a matter of law that Shearon Farms lacked standing

to pursue the negligence and warranty claims asserted against JELD-WEN:

             Defendant JELD-WEN, INC.’s Motion to Dismiss
             Plaintiff’s Second Amended Complaint is GRANTED as a
             consequence of Plaintiff’s lack of standing to pursue claims
             against Defendant JELD-WEN, INC. because Plaintiff is
             not legally entitled to assert claims pertaining to the
             windows and because the Plaintiff is not legally entitled to
             assert claims for warped, distorted, or melted siding.

      At oral argument, Shearon Farms conceded that it understood the ruling to be

one based on lack of standing. But in its briefing, Shearon Farms repeatedly refers to

the standard for review of a Rule 12(b)(6) motion to dismiss for failure to state a claim

on which relief can be granted. This is understandable because JELD-WEN brought

its motion under Rule 12(b)(6) of the Rules of Civil Procedure, although it expressly

asserted that the basis for the motion was that “Plaintiff lacks standing.”

      Standing is a question of “subject matter jurisdiction.” Neuse River Found., Inc.

v. Smithfield Foods, Inc., 155 N.C. App. 110, 113, 574 S.E.2d 48, 51 (2002). As a result,

a “standing argument implicates Rule 12(b)(1)” of the Rules of Civil Procedure, which

governs dismissals based on lack of subject matter jurisdiction. Id. at 113–14, 574

S.E.2d at 51. But, to be fair, this Court also has asserted in several cases that “lack

of standing may be challenged by motion to dismiss for failure to state a claim upon

which relief may be granted,” creating confusion in our caselaw concerning the



                                          -7-
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                   Opinion of the Court



category of Rule 12 under which these claims should be pursued. See SRS Arlington

Offices 1, LLC v. Arlington Condo. Owners Ass’n, Inc., 234 N.C. App. 541, 545, 760

S.E.2d 330, 334 (2014).

      Ultimately, this is irrelevant because this Court has held that a Rule 12 motion

“is properly treated according to its substance rather than its label” and specifically

has treated a Rule 12(b)(6) motion asserting jurisdictional issues as one brought

under Rule 12(b)(1). Williams v. New Hanover Cty. Bd. of Educ., 104 N.C. App. 425,

428, 409 S.E.2d 753, 755 (1991). Accordingly, in our analysis we treat the trial court’s

ruling as a decision on standing (as the court expressly stated in its order) and not as

a dismissal on the merits for failure to state a claim on which relief can be granted.

      We begin with an overview of our State’s standing doctrine. “Standing refers

to whether a party has a sufficient stake in an otherwise justiciable controversy such

that he or she may properly seek adjudication of the matter.” Fed. Point Yacht Club

Ass’n, Inc. v. Moore, 233 N.C. App. 298, 303, 758 S.E.2d 1, 4 (2014). “Standing is a

necessary prerequisite to a court’s proper exercise of subject matter jurisdiction.”

Neuse River Found., 155 N.C. App. at 113, 574 S.E.2d at 51.

      Unlike the federal courts, our standing doctrine is not drawn from a

constitutional “case or controversy” requirement. Id. at 114, 574 S.E.2d at 51–52.

Instead, North Carolina’s standing doctrine is grounded in the notion that a plaintiff




                                          -8-
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                  Opinion of the Court



must have suffered some injury sufficient to confer a genuine stake in a justiciable

legal dispute:

             The rationale of the standing rule is that only one with a
             genuine grievance . . . can be trusted to battle the issue.
             The gist of the question of standing is whether the party
             seeking relief has alleged such a personal stake in the
             outcome of the controversy as to assure that concrete
             adverseness which sharpens the presentations of issues.

Mangum v. Raleigh Bd. of Adjustment, 362 N.C. 640, 642, 669 S.E.2d 279, 282 (2008)

(brackets omitted).

      As with other issues of subject matter jurisdiction, standing is a question of

law. Fuller v. Easley, 145 N.C. App. 391, 395, 553 S.E.2d 43, 46 (2001). Where, as

here, the trial court decided the standing question without making jurisdictional

findings of fact, we review the legal question of standing de novo based on the record

before the trial court. Neuse River Found., 155 N.C. App. at 114, 574 S.E.2d at 51.

      A. Associational standing of Shearon Farms

      Shearon Farms first argues that it has standing under “the test articulated in

Hunt v. Washington State Apple Advertising Commission, 432 U.S. 333, 97 S.Ct.

2434, 53 L.Ed.2d 383 (1977).” The principle articulated by the U.S. Supreme Court in

Hunt, often referred to as “associational standing,” confers standing on an association

to bring suit on behalf of its members. Our Supreme Court adopted this federal test

for use in North Carolina’s standing doctrine. See River Birch Assocs. v. City of

Raleigh, 326 N.C. 100, 129–30, 388 S.E.2d 538, 555 (1990). As the Supreme Court


                                         -9-
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                   Opinion of the Court



explained in River Birch, the analysis of an associational standing claim involves

three factors:

             [A]n association has standing to bring suit on behalf of its
             members when: (a) its members would otherwise have
             standing to sue in their own right; (b) the interests it seeks
             to protect are germane to the organization’s purpose; and
             (c) neither the claim asserted nor the relief requested
             requires the participation of individual members in the
             lawsuit.

Id. at 130, 388 S.E.2d at 555.

      The third factor of this test ordinarily is satisfied only when the association

seeks declaratory or injunctive relief. This is so because “[w]hen an organization

seeks declaratory or injunctive relief on behalf of its members, it can reasonably be

supposed that the remedy, if granted, will inure to the benefit of those members of

the association actually injured.” Id.

      By contrast, this third factor ordinarily cannot be satisfied “where an

association seeks to recover damages on behalf of its members” because individual

damage claims by their nature are “not common to the entire membership, nor shared

by all in equal degree.” Id. Thus, in River Birch, the Supreme Court rejected a

homeowners’ association’s claims for fraud and unfair trade practices on behalf of its

members because those members did not share “the injury in equal degree” but

instead had varying damages depending on how the alleged fraud and deceptive

practices affected their property. Id. at 130–31, 388 S.E.2d at 555–56.



                                          - 10 -
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                 Opinion of the Court



       The same is true here. The association concedes that not all townhomes in the

community suffered damage and that the damages to individual homes are not equal

in degree. Thus, as with the Supreme Court in River Birch, “we cannot conclude that

the damage claims are common to the entire membership.” Id. at 130, 388 S.E.2d at

555.

       But Shearon Farms argues that this case is distinguishable because the

association is contractually obligated to repair the damage allegedly caused by JELD-

WEN’s windows and to then spread the costs of those repairs equally among the

members of the association through assessments. Were that true, this would present

a more difficult question of associational standing. But Shearon Farms is not

contractually obligated to repair the damage to individual homeowners’ property

alleged in the complaint. The recorded declaration under which Shearon Farms

contends that this contractual duty arises (and which Shearon Farms attached to its

complaint) refutes this argument.

       To be sure, as Shearon Farms contends, Article VIII of the declaration, in a

section titled “Exterior Maintenance,” imposes a contractual obligation on Shearon

Farms to maintain and repair the exterior building surfaces of the individual

townhomes:

             Section 1. Exterior Maintenance by Association. In
             addition to maintenance of the Townhome Common
             Elements, the Association shall provide exterior
             maintenance upon each Living Unit which is subject to


                                        - 11 -
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                  Opinion of the Court



             assessment hereunder, as follows: paint, repair, replace and
             care for all roofs, gutters, downspouts, exterior building
             surfaces, trees, shrubs, grass, walks, mailboxes, fences
             installed by Declarant or approved by the Association,
             exterior post lights (excluding electricity therefor), and
             other exterior improvements.

(Emphasis added). But Article VIII of the declaration also includes another section

that further defines the type of maintenance for which Shearon Farms is responsible

and expressly excludes damages not caused by “normal usage and weathering”:

             Section 4. Casualty Loss Not Included. Maintenance and
             repairs under this Article arise from normal usage and
             weathering and do not include maintenance and repairs
             made necessary by fire or other casualty or damage.

(Emphasis added).

      We interpret this language in the declaration under ordinary contract

principles subject only to an additional rule that we must strictly construe the

declaration “in favor of the free use of land whenever strict construction does not

contradict the plain and obvious purpose of the contracting parties.” Armstrong v.

Ledges Homeowners Ass’n, Inc., 360 N.C. 547, 555, 633 S.E.2d 78, 85 (2006). Applying

ordinary contract interpretation principles, the intent of this provision is clear and

unambiguous: Shearon Farms is responsible for maintenance and repairs due to

expected usage and weathering, but not for maintenance or repairs caused by

unexpected damage, such as a fire.

      We reach this interpretation by examining the plain language of the provision,



                                         - 12 -
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                  Opinion of the Court



beginning with the phrase “normal usage and weathering.” The plain meaning of the

word “normal” in this context means “regular, usual.” Normal, Oxford English

Dictionary (2nd ed. 1989). Thus, this first clause in Article VIII, Section 4 obligates

the association to make repairs expected to occur through deterioration over time.

      The second clause of Article VIII, Section 4 contrasts with the first by excluding

“maintenance and repairs made necessary by fire or other casualty or damage.” These

three terms—“fire,” “casualty,” and “damage”—all carry with them a meaning that

indicates they are not normal and are not events that one would expect to occur

simply given the passage of time. See, e.g., Fire, Oxford English Dictionary (2nd ed.

1989); Casualty, Oxford English Dictionary (2nd ed. 1989); Casualty, Black’s Law

Dictionary (11th ed. 2019); Damage, Oxford English Dictionary (2nd ed. 1989);

Damage, Merriam-Webster’s Collegiate Dictionary (11th ed. 2003). Thus, these two

clauses draw a distinction between maintenance stemming from normal, expected

“usage and weathering,” and maintenance stemming from unexpected events that

damage the property.

      Here, the complaint does not allege any damage resulting from normal usage

and weathering. The exterior surface damage described in the complaint is “melting”

siding that was “severely damaged due to abnormal reflections of extremely high heat

from the windows on townhome units.” (Emphasis added). The claims against JELD-

WEN seek recovery for these “abnormal” damages through various tort and warranty



                                         - 13 -
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                  Opinion of the Court



theories. Thus, under the plain language of the declaration, the association is not

obligated by contract to repair this alleged damage, which is not due to normal usage

or weathering.

      Shearon Farms contends that we should ignore this plain language and instead

interpret the provision to exclude only maintenance and repair costs that would be

covered by the affected homeowners’ standard property insurance policies. To support

this argument, the association points to the phrase “casualty loss” in the subtitle of

Article VIII, Section 4 and then to a separate section of the declaration that requires

homeowners to maintain “casualty” insurance covering fire damage and other similar

hazards. The association contends that, because “[d]efects from workmanship are not

among those perils typically covered” by a standard property insurance policy, this

Court should read these two separate provisions in pari materia and interpret Article

VIII, Section 4 as excluding only property damage that would be covered by standard

property insurance policies and accompanying endorsements.

      This argument fails for two reasons. First, there are countless, simple ways to

draft a provision that would exclude from the association’s maintenance obligations

any damage covered by homeowners’ insurance policies. That is not what the plain,

unambiguous language of Article VIII, Section 4 states. Rather than distinguishing

between insured and uninsured damage, Article VIII distinguishes between expected

maintenance and repairs—those resulting from “normal usage and weathering”—and



                                         - 14 -
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                  Opinion of the Court



unexpected maintenance and repairs resulting from “fire or other casualty or

damage.” We must give meaning to this unambiguous language. Hodgin v. Brighton,

196 N.C. App. 126, 128–29, 674 S.E.2d 444, 446 (2009).

      Second, the phrase “casualty loss” is not one used exclusively in the insurance

context. For example, it is generally understood in the tax context to mean “the total

or partial destruction of an asset resulting from an unexpected or unusual event, such

as an automobile accident or a tornado.” Loss, Black’s Law Dictionary (11th ed. 2019)

(emphasis added). And, more importantly, it has a meaning in ordinary English

usage: a loss due to a “serious accident” or other “unfortunate occurrence.” Casualty,

Oxford English Dictionary (2nd ed. 1989). Nothing in the text or structure of Article

VIII indicates that we should apply special meanings exclusive to the insurance field,

rather than applying the plain meaning of the chosen words.

      Moreover, the association’s argument downplays the particular phrasing of

Article VIII, which not only fails to mention insurance but also is not limited to the

narrow definition of “casualty loss” that may be found in many homeowners’

insurance policies. Instead, Article VIII broadly excludes from the association’s

maintenance obligations all “maintenance and repairs made necessary by fire or

other casualty or damage.” (Emphasis added). This phrasing indicates that casualty

and damage are not entirely coextensive and that the drafter included both terms to

achieve the desired scope of the provision. The association’s interpretation of that



                                         - 15 -
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                  Opinion of the Court



provision would read the phrase “or damage” out of the clause, limiting it solely to

“fire” and to “casualty” losses as that term is understood in the property insurance

context. Again, this runs counter to settled principles of contract interpretation,

which require us to give meaning to the phrase “or damage.” Hodgin, 196 N.C. App.

at 128–29, 674 S.E.2d at 446. Accordingly, we reject Shearon Farms’ argument that

Article VIII, Section 4 is limited to losses covered by property insurance.

      Finally, the Supreme Court also made a separate observation about the

standing of the homeowners’ association in River Birch that is equally applicable

here: the Court rejected the use of associational standing because it could deprive

individual members of other legal remedies that may be available to them. 326 N.C.

at 131, 388 S.E.2d at 556.

      That concern also is present in this case. Homeowners whose siding is damaged

by the windows in their neighbors’ homes may have other claims beyond those

asserted in this action—most notably, potential claims against the neighbors whose

windows are allegedly causing the damage. But the association, which represents all

its members, cannot “be trusted to battle” that dispute. Mangum, 362 N.C. at 642,

669 S.E.2d at 282. Moreover, those claims—some members of the association suing

other members—unquestionably do not “inure to the benefit” of all association

members equally. River Birch, 326 N.C. at 555, 388 S.E.2d at 130. In a case in which

some neighbors contend that the windows of other neighbors’ homes are damaging



                                         - 16 -
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                       Opinion of the Court



their property, an association representing all those members simply does not have

the necessary stake in the outcome to ensure “concrete adverseness which sharpens

the presentations of issues.” Mangum, 362 N.C. at 642, 669 S.E.2d at 282. We

therefore hold that Shearon Farms has not met its burden to show that it can pursue

its claims based on the doctrine of associational standing described in Hunt and River

Birch.

         B. Independent standing of Shearon Farms

         Shearon Farms next argues that it has independent legal standing—separate

from principles of standing on behalf of its members—because the association itself

is “obligated to maintain the exterior surfaces of the townhomes” under the terms of

the declaration. As explained above, this argument is meritless. The declaration does

not require the association to maintain or repair the damage to the exterior surfaces

of the individual townhomes that is alleged in the complaint. Additionally, there are

no allegations in the complaint of damage caused by JELD-WEN to any property of

the association itself, such as the common elements of the community.2 Accordingly,

the trial court properly rejected Shearon Farms’ arguments concerning its

independent standing to pursue claims against JELD-WEN.




         2
         The complaint alleges damage to common elements but those damages are attributed to other
defendants named in the complaint. Those defendants are not parties to this appeal, which concerns
separate claims against JELD-WEN.

                                              - 17 -
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                      Opinion of the Court



      C. Affidavit evidencing assignment of homeowners’ claims

      Lastly, Shearon Farms argues that the trial court erred by declining to accept

an affidavit it submitted in opposition to JELD-WEN’s motion to dismiss. That

affidavit certified the accuracy of several assignments by homeowners who are

members of the association, transferring their rights to causes of action against

JELD-WEN to the association. Shearon Farms contends that this affidavit cured any

defects with respect to standing and that the trial court erred by not considering that

affidavit in its standing analysis.

      We reject this argument. “Our courts have repeatedly held that standing is

measured at the time the pleadings are filed.” Quesinberry v. Quesinberry, 196 N.C.

App. 118, 123, 674 S.E.2d 775, 778 (2009). This is so, our Supreme Court has

explained, because of the “basic rule that the jurisdiction of a court depends upon the

state of affairs existing at the time it is invoked.” Sharpe v. Park Newspapers of

Lumberton, Inc., 317 N.C. 579, 585, 347 S.E.2d 25, 30 (1986). The affidavit that

Shearon Farms sought to introduce into the trial record documented assignments

that occurred after it commenced this lawsuit. The trial court properly declined to

consider those assignments because they were not relevant to the question of whether

the association had standing at the time it brought suit.

                                        Conclusion

      Plaintiff Shearon Farms Townhome Owners Association II, Inc. lacks standing



                                             - 18 -
  SHEARON FARMS TOWNHOME OWNERS ASS’N II, INC. V. SHEARON FARMS DEV., LLC

                                   Opinion of the Court



to pursue the claims against JELD-WEN, Inc. asserted in the complaint. We therefore

affirm the trial court’s order dismissing those claims for lack of standing.

      AFFIRMED.

      Judges BRYANT and STROUD concur.




                                          - 19 -